Ltjke, J.
1. Where there is no claim of fraud, accident, or mistake, parol evidence is not admissable to^ vary the terms and conditions of a specific written agreement. The court did not err' in sustaining objections to the evidence offered by the plaintiff, as complained of in *796tlie bill of exceptions. Civil Code (1910), § 5752; Holt & Duggan Co. v. Clary, 146 Ga. 46 (90 S. E. 381).
Decided June 12, 1919.
Complaint; from Baldwin supérior court—Judge Park. July-10, 1918.
Joel A. Smith sued J. E. Lawrence for $500, alleging that on May 30, 1917, the defendant borrowed of. him $200 in cash an.d the plaintiff’s negotiable promissory note for $300, and agreed to repay both sums by November 1, 1917, and failed to repay them or any part of them, apd. that the note was negotiated to an innocent purchaser before maturity. The defendant in his .answer denied that he borrowed the money or the note, and denied that he owed anything to the plaintiff. From the plaintiff’s testimony at the trial it appeared that he and the defendant entered into a written contract, dated “5/30, 1917,” which, after reciting the payment of $200 by him to the defendant, and the giving of his promissory note for $300 to the defendant, due November 1, 1917, proceeded as follows: “for which the said J. E. Lawrence has this , day delivered to the said Joel A. Smith fifteen shares of the capital stock of the Satilla Pecan Orchard & Stock Company, of Waycross, Ga., par value $100 per share, and the said J. E. Lawrence agrees to sell the said 15 shares of stock at any time before November 1, 1917, and pay off the above-mentioned note . . and also pay the said Smith the $200.00 paid -by him in cash to said Lawrence, and also pay off” a certain fi.fa., “from proceeds of said sale of stock; and in the event that I, J. E. Lawrence, should fail to sell said stock and pay off said note and cash and fi.fa., I hereby authorize the said Joel A. Smith to sell the said 15 shares of stock at public or private sale and apply the proceeds of said sale first to the payment of above-mentioned note and cash, and second to the payment of the above-mentioned fi.fa., and the remainder, if any, then to be turned over to said Lawrence.” The plaintiff testified that he let the defendant have' the money and the note as a loan, and took the 15 shares of stock as collateral, and the defendant was to pay him ,on the first of November, 1917, and redeem the stock; that he did not give the- $200 and the note in the purchase of stock. In regard to the written contract he testified: “I think I kind of sketched it out; I don’t know whether I wrote it all, hut the principal part of it. This is the contract between me and Mr. -Lawrence that I am suing on.” At the conclusion of the plaintiff’s testimony the court, on motion of the defendant, ruléd out the plaintiff’s testimony as to the terms of the contract, on the ground that the contract was in writing. The defendant 'then moved that a nonsuit be granted, and the motion was sustained.
*7962. The evidence of the plaintiff did not prove his ease' as laid, and the court committed no error in awarding a nonsuit.

Judgment affirmed.


Wade, C. J., and Jenkins, J.., concur.

R. S. Wimberly, for plaintiff.
Sibley & Sibley, Allen & Pottle, for defendant.